In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 14‐2380 
DEBORA GHISELLI, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

CAROLYN W. COLVIN, Acting  
Commissioner of Social Security, 
                                                          Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
               No. 13‐CV‐00354 — Nancy Joseph, Magistrate Judge. 
                                 ____________________ 

   ARGUED FEBRUARY 9, 2015 — DECIDED SEPTEMBER 16, 2016 
                 ____________________ 

   Before  ROVNER  and  SYKES,  Circuit  Judges,  and  WOOD, 
District Judge.* 
    WOOD,  District Judge. Debora Ghiselli applied for disabil‐
ity insurance benefits under the Social Security Act, claiming 
that she was unable to work due to a combination of health 

                                                 
     * Of the Northern District of Illinois sitting by designation. 
2                                                       No. 14‐2380 

problems  that  included  degenerative  disc  disease,  asthma, 
and obesity. After her initial application and her request for 
reconsideration  were  denied,  an  administrative  law  judge 
(“ALJ”) found that she was not disabled despite her impair‐
ments. The district court, reviewing the ALJ’s decision pursu‐
ant to 42 U.S.C. § 405(g), held that the decision was supported 
by substantial evidence and thus affirmed it. Ghiselli has now 
appealed that ruling to this Court, arguing that the ALJ erred 
by crediting the opinions of state agency medical consultants 
over that of her treating physician, by improperly determin‐
ing  without  adequate  explanation  that  she  had  the  residual 
functional capacity to perform a range of light work with lim‐
itations, and by finding that she lacked credibility based on 
certain purportedly inconsistent statements.  
     We agree that the ALJ erred in his consideration of Ghis‐
elli’s credibility and therefore her case must be remanded for 
further proceedings. 
                                  I. 
    Ghiselli applied for disability benefits on June 16, 2010, al‐
leging disability beginning on October 1, 2007. She asserted 
that she had been employed as a retail customer service man‐
ager, a position she later described as including responsibility 
for handling customer inquiries and supervising cashiers. She 
claimed that she was disabled by injuries she suffered at her 
job on August 6, 2007, when a customer struck her in the back 
with  a  shopping  cart.  Ghiselli’s  claim  for  disability  benefits 
was initially denied in October 2010 and, upon her request for 
reconsideration,  denied  again  in  April  2011.  She  then  re‐
quested and received a hearing before an ALJ. 
No. 14‐2380                                                       3 

    The ALJ found that Ghiselli was not disabled after evalu‐
ating her claim under the five‐step sequential evaluation pro‐
cess detailed in 20 C.F.R. § 404.1520(a)(4). At the first step, the 
ALJ determined that Ghiselli had not engaged in substantial 
gainful activity from the claimed start of her disability of Oc‐
tober 1, 2007 through her last insured date of September 30, 
2011. As a result, the ALJ proceeded to the second step, where 
he was required to determine whether Ghiselli had a severe 
medically‐determinable  impairment  or  combination  of  im‐
pairments. He found that she did suffer from severe impair‐
ments,  including  degenerative  disc  disease  of  the  lumbar 
spine with  stenosis and  facet arthropathy, asthma,  and obe‐
sity. These impairments, he concluded, limited her ability to 
perform  work  activities.  Ghiselli’s  claimed  mental  impair‐
ment of depression, however, was not found not to be severe, 
as it “did not cause more than minimal limitation in [her] abil‐
ity to perform basic mental work activities.” At step three, the 
ALJ found that Ghiselli’s severe impairments did not meet the 
criteria for presumptive disability. Thus, he proceeded to the 
fourth step: assessing whether she was capable of performing 
her past relevant work. 
    At this stage, an ALJ must determine a claimant’s residual 
functional capacity, which is her “ability to do physical and 
mental work activities on a regular basis despite limitations 
from her impairments.” Moore v. Colvin, 743 F.3d 1118, 1121 
(7th  Cir.  2014).  To  determine  Ghiselli’s  residual  functional 
capacity,  the  ALJ  considered  the  reports  and 
recommendations  of  Dr.  Marjorie  Delo,  who  began  treating 
Ghiselli  shortly  after  her  workplace  accident  and  examined 
her  more  than  a  dozen  times  between  August  2007  and 
September  2010.  When  Ghiselli  returned  to  work  in 
September 2007 but reported that pain limited her activity, Dr. 
4                                                        No. 14‐2380 

Delo  recommended  that  she  limit  her  work  to  shifts  of  no 
more than four hours. Dr. Delo repeated this recommendation 
after many of Ghiselli’s subsequent treatment visits. Although 
Dr.  Delo  observed  some  deterioration  in  Ghiselli’s  back 
condition  from  its  initial  appearance  in  2007,  she  also  saw 
positive  signs.  In  July  2010,  she  noted  that  Ghiselli  had  not 
been  treated  for  back problems  since  January  2009  and  that 
she had been successful in using home exercises to “keep her 
pain at bay.” In August 2010, she reported that Ghiselli had 
“no more than mild lower lumbar tenderness,” that she had 
normal muscle tone, and that her gait showed no signs that 
she was compensating for pain. 
    The  ALJ  also  considered  reports  prepared  by  Dr.  Syd 
Foster  and  Dr.  Philip  Cohen,  two  state  agency  medical 
consultants  “trained  and  familiar  with”  medical  standards 
under the Social Security Act, who reviewed Ghiselli’s records 
to  assess  her  residual  functional  capacity.  In  his  report,  Dr. 
Foster  observed  that  Ghiselli  reported  “severe  pain  and 
limited mobility” and impaired ability to sit, stand, or walk 
for  prolonged  periods.  He  further  noted  that  she  did  have 
“medically determinable impairments that could cause pain 
and  limited  mobility”  but  nonetheless  concluded  that  “the 
medical evidence does not support such extreme limitations.” 
For his part, Dr. Cohen found “no indication in the medical 
records that claimant’s functioning is limited by asthma, high 
blood pressure, or hip pain,” and that her  statements about 
her limitations “are not consistent with the medical evidence 
and are found partially credible.” 
   The ALJ also reviewed the reports of two physicians who 
examined  Ghiselli  in  2010  and  2011.  Dr.  Ronald  Garcia 
conducted  an  electrodiagnostic  examination  of  Ghiselli  in 
No. 14‐2380                                                          5 

September  2010  and  found  her  to  have  normal  strength, 
sensation, muscle tone, range of motion, and reflexes in her 
legs. Dr. Harry Tagalakis administered a magnetic resonance 
imaging,  or  MRI,  scan  of  Ghiselli’s  lumbar  spine  in  August 
2011  and  characterized  her  spinal  impairments  as  mild  to 
moderate. 
    In  summarizing  his  assessment  of  the  various  doctors’ 
reports, the ALJ assigned “significant weight” to the opinions 
of Dr. Foster, Dr. Cohen, Dr. Garcia, and Dr. Tagalakis. As to 
Ghiselli’s treating physician, the ALJ stated: “I generally give 
weight  to  Dr.  Delo’s  opinions,  but  find  that  her  continued 
restriction  to  4‐hour  work  days  stems  from  an  unsuccessful 
attempt to return the claimant to work in September 2007 one 
month after the initial injury (citation omitted) and there is no 
medical  basis  in  2011,  four  years  later,  to  continue  that 
restriction.”  
    The  ALJ’s  assessment  of  Ghiselli’s  residual  functional 
capacity also relied upon her own statements regarding her 
ability  to  work,  which  the  ALJ  found  to  lack  credibility.  He 
noted  that  Ghiselli  had  reported  that,  among  other  basic 
activities, she could do light housework, read, take care of her 
pets, perform personal care activities, drive her car, and shop 
for groceries. From this, he concluded that Ghiselli’s “ability 
to  perform  significant  activities  of  daily  living  is  strong 
evidence  that  she  is  capable  of  performing  work  activities, 
undermining her claims in this case.” 
   The ALJ  also felt that Ghiselli’s credibility was  damaged 
by what he considered inconsistent statements. For example, 
he noted that Ghiselli had stated in her January 2010 written 
“Function Report” that Dr. Delo had restricted her to lifting 
no more than fifteen pounds and would not clear her to return 
6                                                    No. 14‐2380 

to work until that restriction was lifted; meanwhile, Dr. Delo’s 
restriction actually permitted Ghiselli to lift up to twenty‐five 
pounds  and  allowed  her  to  work  under  that  restriction  for 
shifts of up to four hours. The ALJ was also particularly vexed 
by the fact that in November 2008, Ghiselli had advised Dr. 
Delo  that  she  was  looking  for  a  new  job,  which  the  ALJ 
considered “contrary to her contentions in this case that she 
could not work.” 
    After consideration of this record, the ALJ concluded that 
Ghiselli  had  the  residual  functional  capacity  to  perform  a 
range of light work, if she were provided a sit‐stand option 
that allowed her to be off‐task for up to ten percent of the time, 
required  no  more  than  occasional  stooping,  crouching, 
balancing, kneeling, or crawling, and subjected her to no more 
than  moderate  exposure  to  extreme  cold.  He  further  found 
that Ghiselli had the residual functional capacity to perform 
past  relevant  work.  While  the  past  work  that  she  could 
perform  did  not  include  her  most  recent  customer  service 
manager  job,  the  ALJ  determined  that  she  did  retain  the 
capacity  to  perform  some  of  her  previous  jobs,  including 
telephone receptionist and data entry clerk. 
    Finally, at the fifth and final step in the sequential review 
process,  the  ALJ  determined  that  Ghiselli  could  perform  a 
number of other jobs in the regional economy that constituted 
substantial gainful activity, such as survey worker, automatic 
car wash attendant, and ticket taker.  
    In sum, the ALJ concluded that Ghiselli was not disabled 
as defined in the Social Security Act at any time during the 
time  period  October  1,  2007  and  September  30,  2011,  and 
affirmed the denial of her application for benefits. Ghiselli’s 
request  for  review  of  the  decision  by  the  Social  Security 
No. 14‐2380                                                          7 

Administration’s  Appeals  Council  was  denied,  making  the 
ALJ’s  decision  the  final  decision  of  the  Commissioner.  See 
Loveless v. Colvin, 810 F.3d 502, 506 (7th Cir. 2016). She sought 
judicial review in the district court, which affirmed the ALJ’s 
decision. This appeal followed. 
                                 II. 
   An  ALJ  determination  not  reviewed  by  the  Appeals 
Council  and  affirmed  by  the  district  court  receives  direct 
review in this Court. Pepper v. Colvin, 712 F.3d 351, 361 (7th 
Cir.  2013).  The  ALJ’s  decision  must  be  upheld  if  it  is 
supported by substantial evidence, which has been defined as 
“such relevant evidence as a reasonable mind might accept as 
adequate to support a conclusion.” Id. at 361–62. 
     As detailed above, in conducting its disability analysis, the 
ALJ considered five main inquiries: (1) whether Ghiselli was 
unemployed;  (2)  whether  she  had  a  severe  impairment;  (3) 
whether  the  impairment  met  or  medically  equaled  one  of  a 
list of specific impairments in the regulations accompanying 
the Social Security Act; (4) whether she was unable to perform 
her  former  occupation;  and  (5)  whether  she  was  unable  to 
perform  any  other  work.  As  the  claimant,  Ghiselli  had  the 
burden of proof for the first four inquiries; the Commissioner 
had the burden of proof for the fifth. See Butera v. Apfel, 173 
F.3d  1049,  1054  (7th  Cir.  1999).  The  ALJ  found  that  Ghiselli 
was not employed, that she had severe impairments, and that 
those impairments did not meet or equal those listed in the 
applicable regulations. The parties do not dispute the findings 
on  those  first three inquiries. With respect to the remaining 
two, Ghiselli contends that the ALJ erred in several ways.  
8                                                         No. 14‐2380 

     Ghiselli  contends  that  the  ALJ  should  have  afforded 
conclusive weight to the opinion from Dr. Delo, her treating 
physician.  She claims that Dr. Delo restricted  her  to  a work 
shift  of  no  more  than  four  hours,  and  a  person  who  cannot 
work eight hours a day, five days a week, or the equivalent, 
is  disabled.  See  Roddy  v.  Astrue,  705  F.3d  631,  636  (7th  Cir. 
2013).  Indeed,  a  treating  physician’s  medical  opinion  is 
entitled to controlling weight in the disability analysis if it is 
“well supported by objective medical evidence and consistent 
with  other  substantial  evidence  in  the  record.”  Id.;  see  also 
Loveless,  810  F.3d  at  507  (“A  treating  physician’s  opinion  is 
entitled to controlling weight unless it is inconsistent with the 
other  substantial  evidence.”)  (citing  20  C.F.R.  § 
404.1527(c)(2)). A treating doctor’s opinion may be properly 
discounted,  however,  if  it  is  based  upon  the  claimant’s 
subjective complaints rather than objective medical evidence. 
Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008); White v. 
Barnhart, 415 F.3d 654, 659 (7th Cir. 2005). 
    The notes of Ghiselli’s initial post‐accident treatments do 
not  suggest  that  a  medical  diagnosis  of  her  condition 
mandated  a  restriction  from  full‐time  work.  She  was  first 
examined  by  Dr.  David  Madenburg  on  August  9,  2007.  His 
notes show that she was cleared to return to work on the same 
day  with  the  restrictions  that  she  alternate  between  sitting 
and standing every two hours, that she stand for no more than 
twenty  percent  of  her  shift,  that  she  walk  for  no  more  than 
thirty minutes, and that she lift no more than ten pounds. Dr. 
Madenburg’s notes do not recommend any restriction on the 
duration of her shift.  
   Dr. Delo saw Ghiselli less than a week later on August 13, 
2007. Her treatment notes reflect a plan that Ghiselli return to 
No. 14‐2380                                                         9 

work on “light duty,” with a lifting restriction of no more than 
ten pounds and a prohibition on squatting and bending. Like 
Dr.  Madenburg’s  notes,  the  notes  from  Dr.  Delo’s  initial 
treatment of Ghiselli make no reference to any restriction on 
the  length  of  her  shift  upon  her  return  to  work.  After  a 
September  28,  2007  examination,  Dr.  Delo  reported  that 
Ghiselli’s  sacroiliitis  and  lumbar  degenerative  disc  disease 
were improving, but “[t]he patient does not feel she is able to 
work. She did do a trial of 4 hour return to work previously 
and  the  patient’s  symptoms  restarted,  so  this  time  we  will 
keep her out of work for the next 7 to 10 days and re‐evaluate 
at that time. I hope to return her at that time to a 4‐hour shift.” 
Ghiselli  visited  Dr.  Delo  again  on  October  11,  2007.  The 
treatment  notes  from  that  date  state  that  “[t]he  patient 
previously  seemed  to  improve;  however,  at  this  time  she 
states that she is no longer getting improvement and does not 
feel that she is able to return to work.” At that time, Dr. Delo 
decided that Ghiselli could not be cleared to return to work 
until  after  she  was  evaluated  by  a  pain  management 
specialist,  Dr.  Randall  Nemerovski.  Ghiselli  saw  Dr. 
Nemerovski in December 2007 but, for non‐medical reasons, 
elected  to  delay  the  treatment  he  suggested.  Thereafter,  Dr. 
Delo  began  recommending  a  four‐hour  shift  limit.  She 
examined  Ghiselli  on  January  3,  2008  and  her  report  of  the 
visit,  in  a  section  headed  “Return  To  Work  Capabilities,” 
included  “4  hr  shift”  along  with  the  directive  that  Ghiselli 
alternate  sitting  and  standing  and  refrain  from  lifting  more 
than twenty pounds or walking more than fifteen minutes at 
a time. The notes do not link the restrictions to any medical 
diagnosis.  Subsequent  notes  regarding  restrictions  are 
similarly  unaccompanied  by  any  reference  to  objective 
medical evidence.  
10                                                           No. 14‐2380 

    On this record, Dr. Delo’s routinely‐repeated restriction to 
a  four‐hour  shift  does  not  constitute  an  opinion  well‐
supported  by  objective  medical  evidence  that  Ghiselli’s 
medical condition prevented her from working on a full‐time 
basis.  The  record  reveals  little  support  for  the  effects  from 
which Ghiselli claimed to suffer other than her own subjective 
complaints. And the other medical opinions reviewed by the 
ALJ did not find an objective medical basis for the debilitating 
effects she reported. Thus, we cannot find that the ALJ erred 
in  declining  to  give  Dr.  Delo’s  shift  restrictions  conclusive 
weight on the question of Ghiselli’s disability. Ketelboeter, 550 
F.3d at 625.  
     But  the  absence  of  objective  medical  corroboration  for  a 
complainant’s subjective accounts of pain does not permit an 
ALJ  to  disregard  those  accounts.  To  the  contrary,  an  ALJ 
“must consider subjective complaints of pain if a claimant has 
established  a  medically  determined  impairment  that  could 
reasonably be expected to produce the pain.” Moore, 743 F.3d 
at  1125;  see  also  Villano  v.  Astrue,  556  F.3d  558,  562  (7th  Cir. 
2009). 
    The  ALJ  considered  Ghiselli’s  subjective  accounts  of  her 
pain  and  found  them  not  credible.  His  credibility 
determination  was  based  in  part  on  his  conclusion  that 
Ghiselli could successfully perform numerous life activities. 
But  without  acknowledging  the  differences  between  the 
demands of such activities and those of a full‐time job, the ALJ 
was  not  entitled  to  use  Ghiselli’s  successful  performance  of 
life  activities  as  a  basis  to  determine  that  her  claims  of  a 
disabling condition were not credible. See Moore, 743 F.3d at 
1126; Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). As 
this Court has previously explained, “the critical differences 
No. 14‐2380                                                           11 

between activities of daily living and activities in a full‐time 
job  are  that  a  person  has  more  flexibility  in  scheduling  the 
former than the latter, can get help from other persons … and 
is  not  held  to  a  minimum  standard  of  performance,  as  she 
would  be  by  an  employer.”  Bjornson,  671  F.3d  at  647  (also 
collecting  cases);  see  also  Stage  v. Colvin,  812  F.3d  1121,  1126 
(7th  Cir.  2016)  (finding  that  the  ALJ  improperly  based  his 
adverse credibility determination on, among other things, the 
claimant’s ability to care for herself and her grandchildren); 
Roddy, 705 F.3d at 639 (observing that “[w]e have repeatedly 
cautioned  that  a  person’s  ability  to  perform  daily  activities, 
especially if that can be done only with significant limitations, 
does not necessarily translate to an ability to work full‐time”). 
The ALJ failed to acknowledge and account for those crucial 
differences  with  respect  to  Ghiselli,  or  at  least  there  is  no 
indication in the record that he did. Nor did he identify a basis 
for his conclusion that the life activities Ghiselli reported were 
inconsistent with the physical impairments she claimed. 
    The  ALJ’s  focus  on  the  inconsistency  he  perceived 
between Ghiselli’s claim of disability and her November 2008 
statement  to  Dr.  Delo  that  she  was  looking  for  another  job, 
which he described as the most significant of her inconsistent 
statements, suffers from a similar logical defect. There is no 
inherent inconsistency in being both employed and disabled. 
See Wilder v. Chater, 64 F.3d 335, 337–38 (7th Cir. 1995) (‘The 
fact that someone is employed is not proof positive that he is 
not  disabled,  for  he  may  be  desperate  and  exerting  himself 
beyond  his  capacity,  or  his  employer  may  be  law  or 
altruistic.”). And here, Ghiselli was not actually working but 
merely said that she was looking for work. While a claimant’s 
statements in applying for work following a disability claim 
might  be  relevant  to  her  credibility  when  the  statements 
12                                                         No. 14‐2380 

undermine the basis for her claim, such is not the case here. 
Persisting in looking for employment even while claiming to 
suffer from a painful disability might simply indicate a strong 
work  ethic  or  overly‐optimistic  outlook  rather  than  an 
exaggerated condition. In any case, the ALJ here provided no 
support  for  his  conclusion  that  looking  for  a  new  job  was 
inconsistent  with  Ghiselli’s  disability  claim.  This  is  not  a 
situation where the claimant told prospective employers that 
her pain issues were in the past or otherwise denied suffering 
from  the  symptoms  that  formed  the  basis  for  her  disability 
claim. See, e.g., Knox v. Astrue, 327 Fed. Appx. 652, 656 (7th Cir. 
2009). 
    Although  an  ALJ’s  credibility  determinations  are 
generally  entitled  to  deference,  this  Court  has  “greater 
freedom  to  review  credibility  determinations  based  upon 
objective factors or fundamental implausibilities, rather than 
subjective considerations” such as the claimant’s demeanor. 
Briscoe  ex  rel.  Taylor  v.  Barnhart,  425  F.3d  345,  354  (7th  Cir. 
2005). The ALJ’s unsupported judgments regarding Ghiselli’s 
ability  to  perform  the  activities  of  daily  living  and  her 
statement that she was looking for a new job are not the sort 
of credibility determinations entitled to deference. 
    As the main factors identified by the ALJ as informing his 
negative  assessment  of  Ghiselli’s  credibility  were  either 
improperly  analyzed  or  unsupported  by  substantial 
evidence,  the  determination  itself  must  be  considered 
patently wrong. See Craft v. Astrue, 539 F.3d 668, 680 (7th Cir. 
2008).  We  cannot  deem  the  error  harmless,  as  it  informed 
several aspects of the ALJ’s findings with respect to Ghiselli’s 
residual  functional  capacity  and  consequently  her  ability  to 
perform  past  relevant  work  or  to  adjust  to  other  work. 
No. 14‐2380                                                       13 

Ghiselli’s case must therefore be remanded to the agency for 
further proceedings. 
    In light of the remand, one additional argument raised by 
Ghiselli merits brief attention. She faults the ALJ for failing to 
explain how he determined that she would be off‐task for no 
more  than  ten  percent  of  the  workday  while  changing 
positions  as frequently as required by her  work  limitations. 
While we tend to agree with the district court that any such 
deficiency  in  the  ALJ’s  decision  was  a  harmless  error,  on 
remand the agency should take care to ensure that it builds a 
logical  bridge  from  the  medical  evidence  to  its  conclusions, 
see  Pepper,  712  F.3d  at  362,  regarding  this  (and  any  other) 
limitation  attendant  to  its  residual  functional  capacity 
determinations.  
                                  III. 
    For the reasons stated above, the judgment of the district 
court is VACATED and the case REMANDED with instructions 
to remand the case to the Social Security Administration for 
further proceedings consistent with this opinion.